Citation Nr: 1040384	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD), major depressive 
disorder with psychotic components, and generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.  A February 2008 
Board decision denied the claim.  The Veteran appealed that Board 
decision to the United States Court of Appeals for Veterans 
Claims.  A May 2009 Court Order remanded the claim to the Board 
for readjudication in accordance with a Joint Motion for Remand.

The Board recognizes that the Veteran's claim was initially 
characterized as service connection for PTSD.  However, a review 
of the record shows that the Veteran has been diagnosed with 
multiple psychiatric disorders, including PTSD, major depressive 
disorder with psychotic components, and generalized anxiety 
disorder.  Claims for service connection for one psychiatric 
disability encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2010).  Accordingly, the Board finds that the issue on appeal is 
most appropriately characterized as reflected on the title page 
of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board regrets the additional delay in this long-pending 
appeal.  Nevertheless, the Board is constrained by the fact that 
proper adjudication of the Veteran's claim for service connection 
for a psychiatric disability requires additional development.

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  38 C.F.R. 
§ 4.125(a) (2010).

Service connection for PTSD requires medical evidence diagnosing 
the condition under the criteria of DSM-IV in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

Additionally, the Board observes that service connection cannot 
be established for a disability resulting from willful misconduct 
or the primary abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 
1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Willful misconduct is defined as an act involving 
conscious wrongdoing or a known prohibited action, and alcohol 
and drug abuse are, by statute, deemed to be willful misconduct.  
Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 
3.301 (2010).  For that reason, a grant of service connection is 
precluded for any abuse of alcohol and drugs during service, and 
for any disorder that is due to the abuse of alcohol or drugs.  

In this case, the Veteran contends that he developed PTSD and 
related psychiatric problems during his period of active service.  
Specifically, he asserts that, while serving aboard an aircraft 
carrier during the Vietnam War, he was exposed to a multiple 
combat and non-combat stressors, including helicopter and jet 
crashes and the deaths of two fellow service members, whose 
remains were stored in body bags in plain sight on the carrier.  
Additionally, the Veteran alleges that his sleeping quarters were 
located below a part of the carrier where bombs were being 
assembled and that he used to lie awake in fear that one of the 
bombs would accidentally explode.  He also contends that he 
witnessed a fire aboard a sister vessel and that, on one occasion 
while helping a fellow serviceman set up a radar station, he was 
struck by jet blast and almost knocked overboard.  

The Veteran's service personnel records show that he was a member 
of the Navy Reconnaissance Attack Squadron 12 and served on the 
USS Constellation while it was stationed in the Gulf of Tonkin 
during the Vietnam War.  Those records also show that he was 
involved in numerous instances of misconduct, including 
disrespect of his superior officers and alcohol abuse.  Following 
one drunken argument in which the Veteran reportedly "went 
bezerk," he was referred for a medical consultation.  However, 
the service medical provider found no evidence of any psychiatric 
difficulties and noted that the Veteran was in good health and 
that there was no medical explanation for his behavior.  The 
Veteran's service medical records are otherwise negative for any 
complaints, diagnoses, or treatment of psychiatric problems.  On 
examination in January 1968, prior to his discharge from service, 
the Veteran's psychiatric evaluation was normal.  

Post-service VA treatment records show that in February 2002, the 
Veteran was referred for mental health screening for depression 
and PTSD.  The VA medical provider concluded that the Veteran had 
generalized anxiety with depression and insomnia, but did not 
meet the diagnostic criteria for PTSD.  Nevertheless, subsequent 
VA medical records show treatment for multiple PTSD symptoms, 
including frequent intrusive thoughts of combat, disruptive 
sleep, anxiety, distrust of others, isolation, labile mood 
swings, and limited concentration.  Those VA records also show 
that the Veteran sought treatment for anger management, 
depression, and substance abuse.

Additional post-service medical evidence includes a report of an 
October 2003 evaluation by a private psychologist who, after 
interviewing the Veteran and reviewing his own subjective mental 
health assessment, diagnosed him with chronic PTSD, recurrent 
major depressive disorder with psychotic features, and 
generalized anxiety disorder in accordance with the criteria of 
DSM-IV.  Specifically, the psychologist noted that the Veteran 
appeared unkempt and displayed anger and hostility during the 
evaluation.  The private examiner also noted that the Veteran 
appeared to have cognitive functioning deficiencies.  In the 
course of the evaluation, the Veteran complained of depression, 
anxiety, confusion, auditory hallucinations, sleeping and eating 
problems, and general difficulties with daily life.  He further 
stated that his main stressor in his life at that time was 
wanting to be by himself.  

Subsequently, in October 2005, the Veteran underwent a VA 
psychiatric examination in which he reported experiencing weekly 
unwanted memories, which were characterized mainly as feelings of 
self-pity.  The Veteran also reported waking up in a cold sweat 
several nights per week after dreaming that he was being chased.  
When asked about specific incidents in Vietnam that had been 
stressful, the Veteran stated that he had been hit by a jet blast 
while conducting training exercises onboard the flight deck of 
the USS Constellation.  He also noted that he had had difficulty 
sleeping while on the carrier because he was afraid that one of 
the bombs being assembled above his sleeping quarters might 
explode.  The Veteran was unable to recall any other specific 
situations that were particularly traumatic, but stated that 
there were many episodes, including incidents of racial tension, 
which caused him stress.  He complained of chronic agitation and 
nervousness, but indicated that these feelings were not limited 
to his recollection of traumatic events from service.  

The Veteran reported a legal history that included several 
arrests for DUIs in the 1960s.  However, he maintained that he 
had quit drinking in July 1975 and did not have a history of 
illegal substance abuse.  

With regard to his social and occupational history, the Veteran 
indicated that he had been married for 35 years and had a 31-
year-old son.  However, he reported a history of marital strain.  
Additionally, the Veteran stated that, since leaving the service, 
he had worked in plumbing, air conditioning repair, and farming, 
but that he had a history of losing jobs.  He added that he was 
currently unemployed and had been fired from his last position in 
2000 after threatening a co-worker with a hammer.  The Veteran 
reported that his recreational activities included mowing his 
lawn and working on his three lawn mowers.

On mental status examination, the Veteran displayed an anxious 
and agitated affect.  He was noted to be unshaven, with fair 
hygiene and poor posture.  The Veteran described his mood as 
"wound up" due to traffic that he had encountered en route to 
the examination.  He admitted that he frequently felt confused 
and that his inability to recall details, such as his wife's 
birthday, was a source of problems in his marriage.  During the 
evaluation, the Veteran's memory problems were apparent in his 
difficulty recalling the name of the ship on which he had served 
in Vietnam and the dates of his service.  His speech was slow and 
low in volume.  His thought processes were characterized by slow 
thinking and difficulty recalling what he wanted to say.  
Additionally, the Veteran exhibited a recurring nervous tick on 
his upper lip.  He acknowledged experiencing auditory 
hallucinations of variable frequency, which he described as 
similar to "what you would hear if a talk show was playing on 
the television."  The Veteran also reported suicidal ideations, 
but denied any homicidal ideations.  He did not report any 
feelings of paranoia or grandiosity.    

Based upon the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with major 
depressive order with psychotic features and chronic and 
generalized anxiety disorder.  However, the examiner determined 
that the Veteran did not meet the DSM-IV diagnostic criteria for 
PTSD because his chronic agitation and nervousness were 
generalized in nature and not tied to a traumatic event or set of 
events in service.  Additionally, the examiner noted that the 
Veteran did not manifest recurrent and intrusive distressing 
recollections of one or more traumatic events from service.  The 
examiner conceded that getting hit with a jet blast might have 
been frightening to the Veteran, but noted that he did not 
demonstrate that he had been severely traumatized by that event 
or other experiences in service.  Additionally, the examiner 
determined that the Veteran did not exhibit a sufficient number 
of avoidance symptoms to warrant a diagnosis of PTSD.  In this 
regard, the examiner noted that the only avoidance the Veteran 
mentioned was the television program "JAG," which he professed 
to avoid because it occasionally featured scenes aboard aircraft 
carriers.  The examiner further determined that the Veteran's 
difficulties being around people, irritability, concentration 
decline, and confusion could not be directly related to the 
traumatic events he described from service.  That examiner then 
opined that he "could not explain" why the Veteran had been 
admitted for PTSD counseling as his VA medical records did not 
show that he had ever been diagnosed with that condition.  The 
examiner did not reconcile the opinion with the findings of the 
October 2003 private psychologist who diagnosed the Veteran with 
chronic PTSD.

The record thereafter shows that the Veteran has continued to 
receive VA and private medical treatment for a variety of mental 
health problems.  As indicated in a March 2006 letter from his 
private therapist, he continued to experience extreme anxiety, 
depression, isolation, estrangement from others, poor sleep 
patterns, and anger and impulse control issues.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in-service 
injuries for purposes of obtaining VA examination).

The Board recognizes that the Veteran has already undergone an 
October 2005 VA psychiatric examination in which he was found not 
to meet the DSM-IV diagnostic criteria for PTSD.  However, while 
ostensibly predicated on a review of the claims folder, the 
October 2005 VA examiner's opinion did not address other 
pertinent clinical evidence, including the private psychologist's 
report indicating that the Veteran had chronic PTSD in accordance 
with the DSM-IV.  Nor did the October 2005 VA examiner opine as 
to whether any other psychiatric disability, including the major 
depressive order with psychotic features and chronic and 
generalized anxiety disorder that were diagnosed in the course of 
the examination, were caused or aggravated by the Veteran's 
military service.  Consequently, the Board considers the October 
2005 VA examiner's opinion to be inadequate for adjudication 
purposes as it does establish a clear etiology for any of the 
Veteran's psychiatric disabilities.

The Board recognizes that the October 2003 private psychologist's 
report indicates that the Veteran meets the DSM-IV criteria for 
PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
the private psychologist did not specify whether the Veteran's 
PTSD was based on one or more of his reported in-service 
stressors.  Nor did the private psychologist indicate that his 
findings were based on a review of the pertinent evidence of 
record.  Indeed, that psychologist appears to have based the 
clinical findings primarily on the Veteran's own lay statements.  

The Board is mindful that claims folder review, as it pertains to 
obtaining an overview of a claimant's medical history, is not a 
strict requirement for private medical opinions, and a private 
medical opinion may not be discounted solely because the opining 
clinician did not conduct such a review.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Additionally, a private 
examiner's reliance on statements from the Veteran is not a 
sufficient basis, in and of itself, to disregard that examiner's 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
Nevertheless, the Board considers it significant that the private 
psychologist's evaluation predated and, thus, did not address the 
contradictory opinion of the October 2005 VA examiner.  
Accordingly, the Board finds that the October 2003 private 
psychologist's evaluation, standing alone, cannot serve as a 
basis of granting service connection.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  

In light of the inadequacies inherent in the aforementioned 
private and VA psychiatric assessments, the Board finds that an 
additional VA examination and etiological opinion, supported by a 
complete review of the claims folder, is needed in order to fully 
and fairly assess the merits of the Veteran's claim.  That new VA 
examination and opinion should conducted in accordance with the 
revised PTSD regulations, noted above.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Additionally, that 
new VA examination opinion should reconcile the conflicting 
findings of the October 2003 private psychologist and the October 
2005 VA examiners, and expressly address the medical records, 
showing extensive VA treatment for PTSD and other psychiatric 
disorder, and the statements of the Veteran regarding his current 
psychiatric symptoms, which are capable of lay observation.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  That VA 
opinion should also address any clinical or lay evidence 
regarding a continuity of psychiatric problems since the 
Veteran's period of active duty.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).

Moreover, in light of the clinical evidence of alcohol problems 
both during and after service, the Board finds that, on remand, 
the VA examiner should expressly indicate whether any current 
psychiatric disability was caused or aggravated by any aspect of 
the Veteran's active service that did not involve substance 
abuse.  38 C.F.R. §§ 3.1(n), 3.301 (2010).  

Next, as noted by the parties in the Joint Motion for Remand, 
Social Security Administration (SSA) records appear to be 
outstanding.  The record reflects that the Veteran filed a claim 
for SSA disability benefits in which he alleged that he was 
unable to work due, in part, to his psychiatric disabilities.  In 
support of that claim, the Veteran was afforded a mental status 
examination, which yielded diagnoses of major depressive disorder 
and PTSD.  However, it remains unclear whether Social Security 
disability benefits were ever awarded as no SSA Memorandum 
Decision or other related medical records have yet been 
associated with the claims folder.  Because any decision and 
medical records upon which an award of Social Security disability 
benefits is predicated are relevant to the Veteran's claim, the 
Board finds that an effort to obtain such records should be made 
on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).

Finally, it appears that VA medical records may be outstanding.  
The record shows that, as of February 2006, the Veteran was 
receiving regular VA treatment for anxiety, depression, and PTSD-
related symptoms.  However, no subsequent VA medical records have 
been associated with the claims folder.  Because it appears there 
may be additional VA medical records dated after February 2006 
that are pertinent to his claim, the Board finds that those 
additional records should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
the Veteran's complete Social Security 
Administration records.

2.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in Dublin, Georgia, dated from March 2006 to 
the present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination, with an examiner who has not 
previously examined him, to determine the nature 
and etiology of any current psychiatric 
disability.  The examiner should review the 
claims folder and that review should be noted in 
the examination report.  The examiner should 
specifically attempt to reconcile the opinion 
with all other pertinent evidence of record, 
including (1) the October 2003 report of the 
private psychologist who diagnosed the Veteran 
with chronic PTSD, recurrent major depressive 
disorder with psychotic features, and generalized 
anxiety disorder in accordance with DSM-IV, and 
(2) the findings of the October 2005 VA examiner, 
finding that the Veteran does not meet the DSM-IV 
criteria for PTSD but does suffer from major 
depressive order with psychotic features and 
chronic and generalized anxiety disorder.  The 
examiner should also address the Veteran's 
service personnel and medical records, which show 
that he was disciplined on multiple occasions for 
alcohol abuse and referred for a medical 
consultation, which was negative for any 
psychiatric abnormalities, and his post-service 
VA and private medical records showing ongoing 
treatment for major depressive disorder with 
psychotic features, generalized anxiety disorder, 
alcoholism, and PTSD-related symptoms.  
Additionally, the VA examiner should consider the 
Veteran's assertions that he developed PTSD while 
serving aboard an aircraft carrier during the 
Vietnam War and that his specific stressors 
including helicopter and jet crashes, the deaths 
of two fellow service members whose remains were 
stored in body bags within plain sight on the 
carrier, his fears that one of the bombs stored 
below his sleeping quarter would accidentally 
explode, a fire aboard a sister vessel, and an 
incident in which he was hit by a jet blast and 
almost knocked overboard.  Finally, the VA 
examiner should consider any lay evidence 
regarding a continuity of symptomatology of 
psychiatric problems since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The VA 
examiner's opinion should specifically address 
the following:

a)  Diagnose all current psychiatric 
disabilities.

b)  Provide a full multi-axial diagnosis 
and specifically state whether or not each 
criterion for a diagnosis of PTSD is met 
pursuant to the Diagnostic and Statistic 
Manual of Mental Disorders, Fourth Edition 
(DSM- IV).

c)  If a diagnosis of PTSD is warranted, 
indicate the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based and state whether each 
stressor is related to the Veteran's fear 
of hostile military or terrorist activity.  
Fear of hostile military or terrorist 
activity means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

d)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, including 
major depressive disorder with psychotic 
components and generalized anxiety 
disorder, but excluding drug or alcohol 
abuse, was caused or aggravated beyond its 
natural progression by any aspect of the 
Veteran's military service, to specifically 
exclude in-service substance abuse.

e)  Discuss whether it is it more likely 
(more than 50 percent probability) that any 
psychiatric disability is the result of 
abuse of alcohol or drugs.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, issue a 
supplemental statement of the case and allow the 
appropriate time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


